Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  typographical error. It is believed by the examiner that the term “a front surface” in line 7 of the claim should be amended to “the front surface”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  typographical error. It is believed by the examiner that the term “both left and right end sides of the holder portion” in line 6 of the claim should be amended to “the left side end portion and the right side end portion of the holder portion”.  Appropriate correction is required.
Claim 12 is objected to for the same reasons as claim 5 above.

Claim 13 is objected to because of the following informalities:  typographical error. It is believed by the examiner that the term “the image of the camera” in line 10 of the claim should be amended to “an image of the camera”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claim 10, the claim discloses the limitation “wherein the control unit determines a gradient magnetic field condition indicating whether to re-acquire the nuclear magnetic resonance signal based on the physical quantity detected by the detection unit, and performs control to re- acquire the nuclear magnetic resonance signal under a gradient magnetic field condition in which it is determined that re-acquisition is necessary”. The specification does not teach determining “a gradient magnetic field condition” to determine whether to re-acquire NMR signals. In fact, the term “a gradient magnetic field condition” is not used in the specification. Therefore, the claim lacks enablement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim discloses first “one or a plurality of receiving coils” and then the claim discloses “one of the receiving coils”. Therefore, it is unclear if there are a plurality of receiving coils or if there can be one receiving coil.
Claim 1 recites the limitation "the receiving coil" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the receiving coil” refers back to “one or a plurality of receiving coils” or “one of the receiving coils” disclosed earlier in the claim.
Claims 2-7, 9-14 are rejected for depending on claim 1.

Regarding claim 8, the claim discloses first “one or a plurality of receiving coils” and then the claim discloses “one of the receiving coils”. Therefore, it is unclear if there are a plurality of receiving coils or if there can be one receiving coil.
Claim 8 recites the limitation "the receiving coil" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the receiving coil” refers back to “one or a plurality of receiving coils” or “one of the receiving coils” disclosed earlier in the claim.
Claims 13 is rejected for depending on claim 8.

Regarding claim 12, the claim discloses “The magnetic resonance imaging apparatus according to claim 9, wherein the receiving coil is the receiving coil device according to claim 5”. Therefore, the claim depends from two different claims, which is unacceptable.

Regarding claim 12, the claim discloses “The magnetic resonance imaging apparatus according to claim 9, wherein the receiving coil is the receiving coil device according to claim 8”. Therefore, the claim depends from two different claims, which is unacceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 9, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taracila (US 2013/0131498).

Regarding claim 1, Taracila teaches a receiving coil device for a magnetic resonance imaging apparatus, the receiving coil device comprising: 
one or a plurality of receiving coils configured to cover a head of a subject [Figs. 2-9, wherein the embodiments show a local coil for a head of a patient. See also rest of reference.]; 
a base portion on which the head of the subject is to be placed [See support 118; Fig. 7-9, backplate 82. See also ball head support 150 and ¶0037. See also rest of reference.]; 
a holder portion supported by the base portion, one of the receiving coils being fixed to the holder portion [See front plates, right and left plates, back plates, etc. which include receive coil elements, ¶0025. See also rest of reference that discloses the “plates”. See also rest of reference.]; 
a mechanism portion configured to bring the receiving coil fixed to the holder portion into close contact with a part of the head [See the different types of “arms” disclosed. The “arms” are used to move the plates relative to the head of the patient. The actuators and motors are also used to move the plates into position. See also rest of reference.]; and 
a detection unit configured to detect a physical quantity related to a displacement of the holder portion [¶0035-0036 and ¶0040, wherein sensors are used to determine the distance of the plates with respect to the patient. See also rest of reference.].

Regarding claim 2, Taracila further teaches wherein the holder portion has a curved shape along both side surfaces from a front surface of the head when a surface of the head to be placed on the base portion is defined as a back surface and a surface on an opposite side of the head is defined as a front surface [Figs. 5-9, wherein the front, left, and right plates cover the front and sides of the face and are supported by the ball head support and back plate. See also rest of reference.], and 
the detection unit is a distance meter that detects, as the physical quantity, a change in a distance between an end portion of the holder portion and the base portion [¶0035-0036 and ¶0040, wherein sensors are used to determine the distance of the plates with respect to the patient. See also rest of reference.].

Regarding claim 5, Taracila further teaches wherein the holder portion has a left side end portion and a right side end portion corresponding to left and right sides of the subject [See left plate and right plate. See also rest of reference.], and both left and right end sides of the holder portion are provided with the detection unit [Sensors 116 are in each plate, ¶0035. See also rest of reference.].

Regarding claim 6, Taracila further teaches wherein the mechanism portion includes a movable portion that is fixed to the holder portion and to move the holder portion between a wearing position and a retreat position [See the different types of “arms” disclosed. The “arms” are used to move the plates relative to the head of the patient. The actuators and motors are also used to move the plates into position. See also rest of reference.], and a support portion that supports the movable portion in a stepped manner with respect to the base portion [¶0033, wherein a stepper motor is used. See also rest of reference.].

Regarding claim 7, Taracila further teaches wherein the movable portion is a mechanism that slides the holder portion along a shape of the head [Arm 90 is moved to slide along the direction of the head and the holder is curved to shape the head, ¶0033. See also rest of reference.].

Regarding claim 9, Taracila further teaches a magnetic resonance imaging apparatus comprising: 
a transmission unit including a transmitting coil that applies a high-frequency magnetic field to a subject placed in a static magnetic field [¶0020-0023, see body coil 56. See also rest of reference.]; 
a reception unit including a receiving coil that receives a nuclear magnetic resonance signal generated from the subject [¶0020-0023, see body coil 56 and local coil 78. See also rest of reference.]; 
a gradient magnetic field generation unit configured to generate a gradient magnetic field that gives position information to the nuclear magnetic resonance signal [¶0020, see gradient coil assembly 50. See also rest of reference.]; 
a control unit configured to control the transmission unit, the gradient magnetic field generation unit, and the reception unit [¶0018-0019, see system control computer. See also rest of reference.]; and 
a calculation unit configured to create an image of the subject based on the nuclear magnetic resonance signal acquired under different gradient magnetic field conditions [¶0018, ¶0022, wherein images are generated from MR signals. See also rest of reference.], wherein the magnetic resonance imaging apparatus includes the receiving coil device according to any one of claims 1 to 8 as the receiving coil [See claim 1 rejection above.].

Regarding claim 12, Taracila further teaches wherein the receiving coil is the receiving coil device according to claim 5 [See claim 5 rejection above.], and the calculation unit calculates a movement amount of the holder portion with a detection result of the detection unit provided on both the left and right end sides of the holder portion [Sensors 116 are in each plate, ¶0035. See also rest of reference.].

Regarding claim 14, Taracila further teaches wherein the receiving coil also serves as a transmitting coil [¶0020, “The coils 56, 78 of the RF coil assembly may be configured for both transmitting and receiving, for transmit-only, or for receive-only.” Therefore, the head coil 78 can be used for transmitting and receiving. See also rest of reference.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Taracila, in view of Ding (CN 113495239 A).

Regarding claim 3, Taracila teaches the limitations of claim 1, which this claim depends from.
Taracila further teaches wherein the holder portion has a curved shape along both side surfaces of the head when a surface of the head to be placed on the base portion is defined as a back surface and a surface on an opposite side of the head is defined as a front surface [Figs. 5-9, wherein the front, left, and right plates cover the front and sides of the face and are supported by the ball head support and back plate. See also rest of reference.], and the detection unit is a sensor that detects a movement of an end portion of the holder portion as the physical quantity [¶0035-0036 and ¶0040, wherein sensors are used to determine the distance of the plates with respect to the patient. See also rest of reference.].
However, Taracila is silent in teaching an accelerometer.
Ding, which is also in the field of MRI, teaches the detection unit is an accelerometer that detects a movement of an end portion of the holder portion as the physical quantity [See positioning sensor. ¶n0064, wherein an accelerometer is used for the positioning sensor. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Taracila and Ding because both prior art are in the field of head coils for MRI that include position sensors and further because Ding teaches that it is known in the art to use accelerometers as position sensors in head coils for MRI [Ding - n0064]. 

Regarding claim 10, Taracila teaches the limitations of claim 9, which this claim depends from.
Taracila further teaches the control unit determines a gradient magnetic field condition [¶0019-0020. See also rest of reference.]. 
However, Taracila is silent in teaching wherein the control unit indicating whether to re-acquire the nuclear magnetic resonance signal based on the physical quantity detected by the detection unit, and performs control to re- acquire the nuclear magnetic resonance signal under a gradient magnetic field condition in which it is determined that re-acquisition is necessary.
Ding, which is also in the field of MRI, teaches wherein the control unit determines a gradient magnetic field condition indicating whether to re-acquire the nuclear magnetic resonance signal based on the physical quantity detected by the detection unit, and performs control to re-acquire the nuclear magnetic resonance signal under a gradient magnetic field condition in which it is determined that re-acquisition is necessary [n0007-n0012, wherein it is determined if re-collection is required based on the position sensor data. See also rest of reference which discloses re-collecting data and positioning sensor.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Taracila and Ding because both prior art are in the field of head coils for MRI that include position sensors and further because Ding teaches that it is known in the art to use accelerometers as position sensors in head coils for MRI [Ding - n0064] and to also recollect image data if motion occurs during image, wherein motion causes distortion/artifacts in the image [Ding - n0007-n0012]. 

Regarding claim 11, Taracila teaches the limitations of claim 9, which this claim depends from.
Taracila is silent in teaching wherein the calculation unit calculates a correction amount of the nuclear magnetic resonance signal based on the physical quantity detected by the detection unit, and corrects the nuclear magnetic resonance signal to reconstruct the image.
Ding, which is also in the field of MRI, teaches wherein the calculation unit calculates a correction amount of the nuclear magnetic resonance signal based on the physical quantity detected by the detection unit, and corrects the nuclear magnetic resonance signal to reconstruct the image [n0015-0022, See Fig. 3-5 flowcharts. See also rest of reference which teaches MR imaging and motion compensation.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Taracila and Ding because both prior art are in the field of head coils for MRI that include position sensors and further because Ding teaches that it is known in the art to use accelerometers as position sensors in head coils for MRI [Ding - n0064] and to also compensation motion in image data, wherein motion causes distortion/artifacts in the image [Ding - n0015-0022, See Fig. 3-5 flowcharts.]. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taracila, in view of Qin (US 2022/0113362).

Regarding claim 4, Taracila teaches the limitations of claim 1, which this claim depends from.
Taracila further teaches wherein the base portion includes a guide portion that comes into contact with an end portion of the holder portion [Fig. 6, the backplate 82 includes portions (circled in annotated figure below) where the hinged arms are connected. See the pivot points where the hinged arms turn around. Fig. 7, shows how the right plate is in a closed position and the front plate is in an open position.], and the detection unit is a pressure gauge that is disposed to detect a pressure change as the physical quantity [¶0035, wherein a pressure sensor is used to determine a pressure change that correlates to a distance/pressure of the plates. See also rest of reference.].

    PNG
    media_image1.png
    312
    382
    media_image1.png
    Greyscale

However, Taracila is silent in teaching a pressure gauge that is disposed between the end portion of the holder portion and the guide portion to detect a pressure change between the end portion of the holder portion and the guide portion.
Qin, which is also in the field of MRI, teaches wherein the base portion includes a guide portion that comes into contact with an end portion of the holder portion [Fig. 3, second coil portion 320 (base) includes a lock mechanism 330 (guide) that comes into contact with the first coil portion 340 (holder). See also rest of reference.], and the detection unit is a pressure gauge that is disposed between the end portion of the holder portion and the guide portion to detect a pressure change between the end portion of the holder portion and the guide portion as the physical quantity [¶0112 and ¶0200, wherein the lock mechanism 330 includes pressure sensors to detect the end of the first coil portion. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Taracila and Qin because both references are in the field of head coils for MRI. Further, both references teach using pressures sensors in head coils. Qin teaches it would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to place pressure sensors between head coil components to detect when the components are in place. 

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Taracila, in view of Helle (EP 3 779 493 A1).

Regarding claim 8, Taracila teaches a receiving coil device for a magnetic resonance imaging apparatus, the receiving coil device comprising: 
one or a plurality of receiving coils configured to cover a head of a subject [Figs. 2-9, wherein the embodiments show a local coil for a head of a patient. See also rest of reference.]; 
a base portion on which the head of the subject is to be placed [See support 118; Fig. 7-9, backplate 82. See also ball head support 150 and ¶0037. See also rest of reference.]; 
a holder portion supported by the base portion, one of the receiving coils is fixed to the holder portion [See front plates, right and left plates, back plates, etc. which include receive coil elements, ¶0025. See also rest of reference that discloses the “plates”. See also rest of reference.]; and 
a mechanism portion configured to bring the receiving coil fixed to the holder portion into close contact with a part of the head [See the different types of “arms” disclosed. The “arms” are used to move the plates relative to the head of the patient. The actuators and motors are also used to move the plates into position. See also rest of reference.], 
However, Taracila is silent in teaching wherein the holder portion is provided with a marker identifiable in an image of a camera.
Helle, which is also in the field of MRI, teaches wherein the holder portion is provided with a marker identifiable in an image of a camera [¶0037 and ¶0067, Optical markers are located on the coil former.]. Helle further teaches a receiving coil device for a magnetic resonance imaging apparatus, the receiving coil device comprising: one or a plurality of receiving coils configured to cover a head of a subject [Fig. 1-4, wherein the overall head coil 300. See also RF coils 311. See also rest of reference.]; a base portion on which the head of the subject is to be placed [Fig. 3, wherein the coil former can have two portions 3101 and 3102. 3102 supports the patients head. See also rest of reference.]; a holder portion supported by the base portion, one of the receiving coils is fixed to the holder portion [Fig. 3, wherein the coil former can have two portions 3101 and 3102. 3101 is supported by 3102 and includes coils 311. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Taracila and Helle because both Taracila and Helle are in the field of heads coils for the use in MRI and because both references teach determining positions of the head coil. Helle teaches it is known in the art to use a camera with markers to determine the position of the head coil [Helle - ¶0035, ¶0048, ¶0051, ¶0067], wherein determining a position of the head coil is a goal of Taracila [Taracila - ¶0035]. 

Regarding claim 13, Taracila and Helle teach the limitations of claim 9, which this claim depends form.
Taracila and Helle both teach wherein the receiving coil is the receiving coil device according to claim 8 [See claim 8 rejection above].
However, Taracila is silent in teaching the receiving coil further includes a camera disposed at a position where at least a part of the holder portion including the marker is imaginable, and the calculation unit calculates the physical quantity related to the displacement of the holder portion based on the image of the camera.
Helle further teaches the receiving coil further includes a camera disposed at a position where at least a part of the holder portion including the marker is imaginable [¶0035, ¶0051, ¶0067, wherein a camera can be located on the former or the mask and is directed to image the former. See also rest of reference.], and the calculation unit calculates the physical quantity related to the displacement of the holder portion based on the image of the camera [¶0048, wherein current position is determined and a distance from a target position is calculated from the current position. See also rest of reference which teaches determining position.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Taracila and Helle because both Taracila and Helle are in the field of heads coils for the use in MRI and because both references teach determining positions of the head coil. Helle teaches it is known in the art to use a camera with markers to determine the position of the head coil [Helle - ¶0035, ¶0048, ¶0051, ¶0067], wherein determining a position of the head coil is a goal of Taracila [Taracila - ¶0035].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0278489 is considered relevant because the head coil structure is similar to the application [See Fig. 6]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/             Primary Examiner, Art Unit 2896